May 15, 2014




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                           JULIO C CANAS, Appellant

NO. 14-12-00959-CR                           V.

                        THE STATE OF TEXAS, Appellee


                      ________________________________

      This cause was heard ON REMAND from the Court of Criminal Appeals
on the transcript of the record of the court below. The record reveals no error in the
judgment. The Court orders the judgment be AFFIRMED.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.